Citation Nr: 1524150	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  04-06 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for periodontal disease claimed as dental problems and loss of teeth.	

2.  Entitlement to service connection for kidney and urethra cancer to include as secondary to bladder cancer. 

3.  Entitlement to service connection for bladder cancer. 

4.  Entitlement to service connection for residuals of a stroke. 

5.  Entitlement to service connection for basal cell carcinoma (claimed as skin rashes, lesions, and knots on chest, neck, head, lower leg, ankles, knees, and hands). 

6.  Entitlement to service connection for peripheral vascular disease/venous stasis (claimed as cellulitis, infection, joint swelling, irritation, and retention of fluid to the bilateral lower extremities).


7.  Entitlement to service connection for spondylosis of the lumbar spine (claimed as low back and degenerative joint disease of the back).

8.  Entitlement to an effective date earlier than March 16, 2011, for service connection for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran served on active duty from September 1962 to June 1966.  He had service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied service connection for a dental disability.  The Veteran testified at a Travel Board hearing before the undersigned in March 2006.  In February 2007, the Board denied the Veteran's appeal.  Thereafter, the Veteran appealed that determination to the United States Court of Appeals for Veterans Claims ("the Court") which in May 11, 2009, vacated the February 2007 Board decision as to the issue of entitlement to service connection for a dental disability and remanded the matter for additional development.  The case was last remanded in May 2010 as to the issue of service connection for a dental disability.  

In addition, in the August 2003 rating decision, in pertinent part, service connection was also denied for bladder cancer, hypertension, spondylosis of the lumbar spine, residuals of a stroke, basal cell carcinoma (claimed as skin rashes, lesions, and knots on chest, neck, head, lower leg, ankles, knees, and hands), and peripheral vascular disease/venous stasis (claimed as cellulitis, infection, joint swelling, irritation, and retention of fluid to the bilateral lower extremities). 

The Veteran submitted a notice of disagreement, a statement of the case was issued, and the Veteran perfected his appeal.  However, in a July, 2004 statement, the Veteran indicated that he was withdrawing his appeal.  However, in another July 2004 statement, he referred to his dental disability (and other claims on appeal at that time) and the RO apparently accepted that statement (as indicated in an August 2004 rating decision) as an intent to continue those issues on appeal (including dental).  

However, when the Veteran then submitted another statement in October 2004 which was similar in nature but referring to the other issues (bladder cancer, hypertension, spondylosis of the lumbar spine, residuals of a stroke, basal cell carcinoma and peripheral vascular disease/venous stasis), the RO did not accept that statement as an intent to continue the appeal as to those issues.  The Board finds that this is inconsistent and accepts that the Veteran did not intend to withdraw his appeal, similar to the earlier July 2004 statement.  The RO subsequently continued the denials in June 2005, and the Veteran continued his appeals also from that rating decision.  In August 2006, the Veteran testified at a hearing at the RO.  At that time, the Veteran indicated that his kidney and urethra cancer were secondary to his bladder cancer.  

In an August 2012 rating decision, service connection for ischemic heart disease was granted effective from March 16, 2011.  In September 2011, a notice of disagreement was received as to the assigned effective date.  

The issue of entitlement to a permanent and total rating has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for kidney and urethra cancer, bladder cancer, residuals of a stroke, basal cell carcinoma (claimed as skin rashes, lesions, and knots on chest, neck, head, lower leg, ankles, knees, and hands), peripheral vascular disease/venous stasis (claimed as cellulitis, infection, joint swelling, irritation, and retention of fluid to the bilateral lower extremities), spondylosis of the lumbar spine (claimed as low back and degenerative joint disease of the back), and an effective date earlier than March 16, 2011, for service connection for ischemic heart disease, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's dental disability, manifested by periodontal disease, bleeding gums, and loss of teeth, is not a disability for which VA disability compensation is payable. 


CONCLUSION OF LAW

Service connection for a dental disability, manifested by periodontal disease, bleeding gums, and loss of teeth, is not warranted.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in Apri l2003, May 2003, August 2003 and August 2010.  If for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim including in a statement of the case or supplemental statement of the case, such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran was provided necessary notice in this case.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record, to the extent possible.  In that regard, the Board remanded this case for private dental treatment records to be obtained, specifically from Drs. Wade Breeland, Joe Moses, Michael Borchardt, and G. Stephen Buck.  Although VA endeavored to obtain these records, they could not be obtained due to the deaths of the physicians, and, in Dr. Buck's case, he could not be located.  In addition, a letter was received from Sexton Dental Clinic which indicated that those records were also unavailable.  All appropriate efforts were undertaken.  The Veteran was not examined in this case because his type of disability, as discussed below, is not subject to service-connected compensation benefits.  VA's duty to assist has been met.  

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection for a Dental Disability

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Dental disorders are treated differently than other medical disorders in the VA benefits system.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease are not considered disabling conditions, and may be considered service connected solely for establishing eligibility for VA outpatient dental treatment.  See 38 C.F.R. §3.381(a). 

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These conditions include various problems of the maxilla, mandible, or temporomandibular articulation, loss of whole or part of the ramus, loss of the condyloid process or coronoid process, loss of the hard palate, or loss of teeth due to loss of substance of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis rather than as a result of periodontal disease.  See id. 

Therefore, in the absence of a claim for any of these disabilities, or evidence that the Veteran has such disabilities, service connection for compensation purposes for a dental disability or condition is not warranted.  See id. 

In addition, teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service for treatment purposes.  38 C.F.R. § 3.381(f). 

Veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma will be eligible for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during military service.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 3.306(b).

VA regulations also provide, in pertinent part, that outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and in accordance with the applicable classification and provisions set forth in this section. 

(a) Class I.  Those having a service-connected compensable dental disability or condition, may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function. There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment.  38 C.F.R. § 17.161(b)

(b) Class II.  (2)(i)  Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place before October 1, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if:

(A) They were discharged or released, under conditions other than dishonorable, from a period of active military, naval or air service of not less than 180 days. 
(B) Application for treatment is made within one year after such discharge or release. 
(C) Department of Veterans Affairs dental examination is completed within 14 months after discharge or release, unless delayed through no fault of the Veteran. 

See 38 C.F.R. § 17.161(b)(2)(i).

The Veteran contends that he was treated for dental problems in service manifested by bleeding gums and tooth decay.  He testified that he was referred to another military facility for additional evaluation shortly before he was discharged from service, but that the treatment could not be performed at that time, and that he declined to extend beyond his separation date to have the recommended dental work completed.  He testified further that his teeth began to fall out shortly after he returned home from service and that he had most of his teeth removed by various private dentists after service.  

The Veteran's initial service dental examination in July 1962, showed numerous restored teeth and that tooth number 14 was absent.  There was slight calculus and moderate periodontoclasia.  In October 1965, the Veteran was evaluated for moderate to severe general periodontitis.  The dental report indicated that there were some "hopeless" carious teeth present, and that the Veteran was placed on a waiting list for treatment.  The examiner recommended scaling and operative "dent." be accomplished at the Veteran's home base while he awaited further periodontal treatment.  He also noted that the Veteran's oral hygiene needed to be improved.  The service treatment records do not show any subsequent dental treatment, except for a Type 3, Class 2 examination at the time of his separation examination in May 1966.  The separation examination noted that the Veteran had been advised in the past to have an operation for treatment of his pyorrhea.  No other pertinent abnormalities were noted. 

Post-service, private dental records showed treatment for various dental problems in 1997 and 1998 by Dr. Dickson.  A May 2003 dental statement from a private dentist, Dr. Huffman, indicated that the Veteran had been treated surgically for moderate chronic periodontal disease of the lower teeth.  The dentist indicated that dental records were only maintained for ten years, that the Veteran had not been seen since 1991, and that his dental records had been disposed of a few years earlier.  A June 2003 letter from a private dentist indicated that the Veteran had been treated for severe periodontitis with generalized bone loss, mobility, and discomfort on four occasions in 1977.  The Veteran was referred to an oral surgeon for removal of all upper teeth and was fitted with a full upper denture.  Subsequently, in 1997, the Veteran was referred to a periodontist for additional treatment to save as many lower teeth as possible.  The dentist indicated that he did not know the extent of the treatment by the periodontist, and that he never treated the Veteran again.  In April 2011, Dr. Huffman submitted another letter indicated that the Veteran had been referred to him by Dr. Dickson for periodontal treatment and he underwent periodontal surgery.  He again indicated that the original records for the Veteran were no longer available.   

The Veteran is seeking service connection for a dental disability, manifested by periodontal disease, bleeding gums, and loss of teeth.  He did not sustain dental trauma in service.  The regulations cited above provide that service connection for periodontal disease and replaceable missing teeth will be established for treatment purposes only.  There is no indication of record that the Veteran has teeth that are not replaceable by suitable prosthesis.  The Veteran was discharged from service in 1966, and, as such, could receive treatment only with a timely filed application.  That application needed to be submitted within one year of his discharge from service.  While it does not appear that the Veteran was notified of this restriction by the appropriate service department at the time of his discharge, such notification is not required for service personnel who are discharged prior to 1982.  See Woodson v. Brown, 8 Vet. App. 352 (1995). 

As the Veteran's claimed dental disorder may only be service-connected for the purpose of obtaining VA outpatient dental treatment, and his application was not received in a manner that may be considered timely for such treatment, there is no basis upon which service connection may be established.  Moreover, periodontal disease is not a disability under VA law for which compensation may be paid.  As discussed above, service connection for compensation purposes is not warranted for periodontal disease or resulting tooth loss.  In this regard, the Board notes that VA regulation specifically provides that loss of teeth from loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, Note.  In summary, the Veteran does not have tooth loss due to bone loss due to trauma or disease as described in 38 C.F.R. § 4.150 or any other dental disability for VA compensation purposes.  Therefore, service connection for a dental disability, manifested by periodontal disease, bleeding gums, and loss of teeth is not authorized by law, and the appeal must be denied. 

When, as here, the law is dispositive of the claim, it must be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Entitlement to service connection for periodontal disease claimed as dental problems and loss of teeth is denied.  



REMAND

The Board notes that the Veteran has not been afforded a VA examination with regard to any of his claimed disabilities remaining on appeal.  However, he has current diagnoses as shown in VA records which post-date the last Board remand.  

VA clinical records dated in September 2010 show that the Veteran suffered a stroke in the mid 1990's.  He has residuals including weakness of the right arm, as noted in the records.  The Veteran was diagnosed with bladder cancer in 2005 which apparently recurred in 2009.  The Veteran indicated that it actually recurred four times.  He also had renal cancer.  The Veteran has related in written correspondence that he has kidney and urethra cancer due to the bladder cancer.  He reported treatment for his cancers by Dr. Brian Roberts at the Grand Strand Hospital.  Chronic bilateral venous insufficiency was documented in the VA records, as well.  With regard to the low back, in 2011, the Veteran planned to undergo a lumbar laminectomy for low back disability which subsequently was performed.  The Veteran related that he then underwent magnetic resonance imaging (MRI) testing.  His back treatment was provided by Southeast Spine Institute, Dr. Donald Johnson of Mount Pleasant Hospital Center, and Seacoast Medical Center.  Grand Strand Spine and Neuro Center has placed the Veteran on medication.  The Veteran indicated that Dr. Johnson told him that he had arthritis and spinal stenosis.  The Veteran additionally submitted photographs indicative of skin problems. 

The Board finds that the medical evidence referred to by the Veteran should be obtained.  In addition, he should be afforded VA examination(s).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, subsequent to the most recent February 2015 supplemental statement of the case (SSOC), the Board received additional medical treatment records as well as photographs, however, no waiver of RO review was provided.  38 C.F.R. § 20.1304(c).  Since the case is being returned to the AOJ, the SSOC should address all new evidence.  

Finally, since the Board's prior remand, service connection has been established for prostate cancer and ischemic heart disease, and it is unclear what the relationship is, if any, to the claimed disabilities on appeal; thus, those etiological considerations should be addressed by the examiner(s).  

As noted in the introductory portion of this decision, in an August 2012 rating decision, service connection for ischemic heart disease was granted effective from March 16, 2011.  In September 2011, a notice of disagreement was received as to the effective date.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Send updated VCAA notice with regard to the issues remaining on appeal.  

2.  Contact the Veteran and clarify where he has received treatment for his claimed cancer conditions, residuals of a stroke, skin conditions, low back disability, and peripheral vascular disease, to include, but not limited to treatment by Dr. Brian Roberts at the Grand Strand Hospital; Southeast Spine Institute; Dr. Donald Johnson of Mount Pleasant Hospital Center; Seacoast Medical Center; and  Grand Strand Spine and Neuro Center.

After securing the appropriate medical release, obtain and associate with the record copies of all clinical records, which are not already in the record, of the Veteran's treatment at by the indicated providers.  The RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current kidney and urethra cancer, bladder cancer, residuals of a stroke to include right arm weakness, basal cell carcinoma/skin disability other than tinea pedis, peripheral vascular disease/venous stasis, and low back disability including spondylosis, arthritis, and spinal stenosis of the lumbar spine.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  

(a).  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current claimed disability (kidney and urethra cancer, bladder cancer, residuals of a stroke, basal cell carcinoma/skin disability other than tinea pedis, peripheral vascular disease/venous stasis, and/or low back disability) had its clinical onset during service, if cancer was manifest within one year of service, or is related to any in-service disease, event, or injury, including presumed inservice herbicide exposure.

(b).  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current claimed disability (kidney and urethra cancer, bladder cancer, residuals of a stroke, basal cell carcinoma/skin disability other than tinea pedis, peripheral vascular disease/venous stasis, and/or low back disability) is proximately due to, or alternatively, aggravated beyond the natural progression of such disorder, by a service-connected disability to include prostate cancer and ischemic heart disease.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

5.  Readjudicate the claims remaining on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

6.  The Veteran should be sent a statement of the case as to the issue of entitlement to an effective date earlier than March 16, 2011, for service connection for ischemic heart disease in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects the appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


